                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION


MARY SUSAN BELL ET AL                         CASE NO. 6:05-CV-02008

VERSUS                                        JUDGE HAIK

W SIMMONS SANDOZ                              MAGISTRATE JUDGE METHVIN


                                    ORDER

      Now before this Court is the recent Motion to Declare Judgment Fraudulent

(Rec. Doc. 37) filed by Plaintiff, Mary Susan Bell (“Bell”). Bell also filed a Motion

for Hearing on the underlying motion for relief (Rec. Doc. 39). For the reasons

detailed below, both motions are hereby DENIED.

      This Court’s review of Bell’s substantive motion (Rec. Doc. 37) reveals it to

be without merit. Insofar as Bell seeks to invalidate the prior judgments of the

United States Bankruptcy Court, her opportunities to be heard on those issues before

this Court and the United States Fifth Circuit Court of Appeals are well documented.

The findings of the Bankruptcy Court, speaking through Judge Summerhays in that

matter, were affirmed by the Fifth Circuit. Rec. Docs. 14, 21; Bell, et al. v. Bell

Family Trust, et al., Civ. Act. No. 13-CV-639, Rec. Docs. 22, 24, 30; Accordingly,

this Court is without jurisdiction to review the matter further. As Bell has been

instructed in a previous ruling, no further filings raising the legitimacy of the

Bankruptcy Court’s ruling or the various allegations previously made against this
Court and various attorneys may be filed into the record in any case without prior

written permission from the Court. Civ. Act. 13-CV-639 at Rec. Doc. 24. Ms. Bell’s

persistent failure to acknowledge this Court’s many careful explanations of the

disposition of her claims has become an abuse of this Court’s resources.

      To the extent that Bell seeks intervention by this Court upon the proceedings

of Louisiana’s Fifteenth Judicial District Court for the Parish of Vermillion

regarding her April 21, 2021 appeal, such relief is unavailable via this Court. Absent

specific law to the contrary, federal district courts lack jurisdiction to entertain

collateral attacks of state court judgments. Liedtke v. State Bar of Texas, 18 F.3d

315, 317 (5th Cir. 1994).

      SIGNED this 8th day of July, 2021 at Lafayette, Louisiana.

                                       ____________________________________
                                       PATRICK J. HANNA
                                       UNITED STATES MAGISTRATE JUDGE
